Citation Nr: 1326217	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  09-36 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for a bilateral eye disability, to include as secondary to service-connected posttraumatic stress disorder.

3.  Entitlement to service connection for joint and muscle pains of the bilateral upper and lower extremities. 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to April 1971 with combat service in the Republic of Vietnam between September 1969 and August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for posttraumatic stress disorder (PTSD), assigning a 50 percent evaluation effective May 25, 2006, and denied service connection for migraine and cluster headaches, an eye condition, and joint and muscle pains of the bilateral upper and lower extremities.  In February 2008, the Veteran submitted a notice of disagreement with the denials of service connection and subsequently perfected his appeal in August 2009.

In January 2013, the Veteran presented sworn testimony during a video conference hearing in Chicago, Illinois, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

At his January 2013 Board hearing, the Veteran indicated that he experienced multiple concussions in service.  Thus, the issue of entitlement to service connection for residuals of a head injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a bilateral eye disability and joint and muscle pains of the bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The evidence of record does not clearly and unmistakable demonstrate that the Veteran experienced a pre-existing headache disability upon entrance to active duty.

2.  The Veteran's currently diagnosed chronic headaches are the result of his active duty service.


CONCLUSIONS OF LAW

1.  The presumption of soundness is not rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012).

2.  Chronic headaches were incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As to the Veteran's claim for service connection for chronic headaches, this claim has been granted, as discussed below.  Any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran alleges that he currently suffers from headaches as a result of his active military service.  Specifically, he claims that he experienced headaches after exposure to explosions in combat and has experienced headaches since that time.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2012).  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  See Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. T his includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  See 38 C.F.R. § 3.304(b)(1) (2012).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2012).

In this case, there is no indication in the record that any headaches were noted on the Veteran's induction examination in October 1968.  Upon his entry into service, the Veteran reported no history of headaches and the examiner did not identify any neurological abnormalities or history of headaches.  The only indication that the Veteran experienced headaches prior to service is a July 2012 VA examination report that concluded that the Veteran had experienced headaches since childhood and that his headaches, therefore, pre-existed service.  However, the Board finds that the Veteran's reported history of headaches since childhood at a VA examination over 40 years after his entrance to service does not rise to the level of clear and unmistakable evidence of a pre-existing disability.  The Veteran may have experienced some headaches in childhood, but in light of the negative physical examination at entrance and lack of such complaints, the evidence simply does not meet the high burden of clear and unmistakable evidence.  As such, the Board finds that the presumption of soundness is not rebutted and the Veteran is considered to have been sound upon entrance to active duty.  Thus, the Board will address the Veteran's service connection claim on a direct basis and not on the basis of aggravation of a pre-existing disability.

In July 2012, a VA examiner diagnosed the Veteran with subjective complaints of headaches and, in the Board's view, inconsistently concluded that he did not have a current headache disorder.  However, the examiner indicated that the Veteran had symptoms including pulsating or throbbing head pain and pain on both sides of the head, which occurred every couple of months and were triggered by stress and relieved with relaxation and aspirin.  He provided no reason for his conclusion that the Veteran's headaches were not part of a headache disorder, other than that he had not been diagnosed with one.  The Board notes that the symptoms associated with the various headaches disorders listed on the VA examination report, including migraines, tension headaches, and cluster headaches, are primarily subjective and consist of pain such as that described by the Veteran.  Thus, affording the Veteran the full benefit of the doubt, the Board finds that his subjective complaints of chronic headaches constitute a current disability for service connection purposes.  As such, the first element of Hickson is met.

As noted above, the Veteran claims that he experienced headaches in service and that he was exposed to explosions in combat.  His separation Report of Medical History includes a complaint of frequent or severe headaches.  Additionally, a review of his DD-214 reflects a military occupational specialty of light weapons infantryman and award of the Combat Infantryman Badge.  This award indicates combat experience.  For veterans who engaged in combat with the enemy, lay testimony alone may be enough to establish an in-service event where such testimony is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of the injury.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2012).  As exposure to explosions and the Veteran's report of headaches in service are consistent with the circumstances of his combat service and his complaints on the separation Report of Medical History, his reported in-service headaches can be conceded and the second element of Hickson is met.

The remaining question is whether a medical nexus exists between the Veteran's in-service headaches and his current headaches.

The Veteran was afforded a VA examination to address his complaints of headaches in July 2012.  The examiner noted the Veteran's complaints of headaches from age nine or ten, including non-disabling headaches in service.  He noted that the Veteran had not sought medical treatment for headaches or been diagnosed with a headache disorder.  As noted previously, he then inconsistently concluded that the Veteran did not have a current diagnosis of a headache disorder.  However, he further concluded that the Veteran's current subjective complaints of headaches are related to the headaches he had in service.  Despite this positive nexus, he concluded that the Veteran's headaches were not incurred in or caused by service because they pre-existed service and were not aggravated therein.  However, as discussed above, the Board has determined that there is not clear and unmistakable evidence of a pre-existing headache disorder on entrance to service.  The Board notes that its determination that the evidence does not rise to a particular evidentiary standard is a legal determination, not a medical determination.  Therefore, the examiner's conclusion that the Veteran's headaches pre-existed service is not relevant, as it is not based on the correct evidentiary standard.  As such, the Board finds that the July 2012 VA examiner's opinion is therefore a positive nexus opinion, concluding that the Veteran's current headaches are related to those he experienced in service.

Accordingly, the Board finds that the evidence of record is at least in equipoise as to whether or not the Veteran's claimed headaches had their onset while on active duty.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for chronic headaches is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for chronic headaches is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for a bilateral eye disability and joint and muscle pains of the bilateral upper and lower extremities.

The Veteran has claimed that he has a bilateral eye disability and joint and muscle pains of the bilateral upper and lower extremities as a result of his military service.  Specifically, he claims that he first experienced eye symptoms and joint and muscle pain in service and that he has experienced these symptoms since that time.  Alternatively, he claims that his bilateral eye disability may be associated with his service-connected PTSD and/or combat experiences.  

A review of the Veteran's service treatment records reflects that he complained of eye trouble and color blindness on his separation Report of Medical History.  Additionally, his separation examination report notes a history of a head injury and astigmatism bilaterally.  Although his service treatment records are negative for any complaints of joint or muscle pain, the Veteran contends that he first experienced pain during the hardships of combat, including carrying weapons.  This is consistent with his circumstances of combat service and may be conceded under 38 U.S.C.A. § 1154(b).  See 38 C.F.R. § 3.304(d) (2012).  He has also provided competent and credible testimony regarding his ongoing eye and joint/muscle symptoms since service.  Finally, he is service connected for PTSD.  However, he has not yet been examined to determine the nature and etiology of these disabilities.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

As the lay and medical evidence suggests that the Veteran had eye symptoms and muscle/joint pain in service and he now claims that his current eye problems and muscle/joint pain may be related to his military service or, in the case of his eye claim, to his service-connected PTSD, he must be afforded VA examinations and opinions.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); see also McLendon, supra.

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to service connection for a bilateral eye disability and joint and muscle pains of the bilateral upper and lower extremities must be remanded for VA examinations and opinions.

Finally, as the case is being remanded, the AMC should obtain and associate with the claims file any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the Jesse Brown VA Medical Center, and any other VA facilities identified by the Veteran, should be obtained and added to the claims folder.

2.  Thereafter, the Veteran must be scheduled for VA examinations with appropriate examiners to determine the nature and etiology of his eye disorder(s) and bilateral upper and lower extremity complaints.  The examiners must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination reports.

With regard to the Veteran's bilateral eye disorder, the examiner must state whether it is at least as likely as not that the Veteran's current eye disorder(s) had its/their onset in service or was/were otherwise etiologically related to his active duty service (including his combat experiences) or to his service-connected PTSD.  The examiner should specifically comment on the lay evidence establishing that the Veteran's eye symptoms began during his military service.

With regard to the Veteran's claimed bilateral upper and lower extremity pain, the examiner must identify any current right and/or left upper and/or lower extremity disorders and state whether it is at least as likely as not that each of the diagnosed disorders had its/their onset in service or was/were otherwise etiologically related to his active duty service or caused or aggravated by his service-connected low back disability.  The examiner should specifically comment on the lay evidence establishing that the Veteran's bilateral upper and lower extremity pain began during his military service and was associated with his combat experiences.

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent, "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claims of entitlement to service connection for a bilateral eye disability and joint and muscle pains of the bilateral upper and lower extremities should be readjudicated.  If either of the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


